 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MATTHEW B. MAJOR,                                 No. 1:21-cv-00166-NONE-SAB-HC
12                      Petitioner,                    ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS, DISMISSING
13           v.                                        PETITION FOR WRIT OF HABEAS
                                                       CORPUS, DIRECTING CLERK OF COURT
14   UNKNOWN,                                          TO ASSIGN DISTRICT JUDGE AND CLOSE
                                                       CASE, AND DECLINING TO ISSUE
15                      Respondent.                    CERTIFICATE OF APPEALABILITY
16                                                     (Doc. No. 12)
17

18           Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

19   purportedly brought pursuant to 28 U.S.C. § 2254. This matter was referred to a United States

20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On April 30, 2021, the magistrate judge issued findings and recommendations

22   recommending that the petition for writ of habeas corpus be dismissed without prejudice. (Doc.

23   No. 12.) First, petitioner alleges that he has been housed in the security housing unit for refusing

24   to submit to COVID-19 testing due to his beliefs as a Jehovah’s Witness. (Doc. No. 1 at 2.) The

25   magistrate judge found that because this allegation concerns the conditions of petitioner’s

26   /////

27   /////

28   /////
                                                       1
 1   confinement, federal habeas relief is not available to him with respect to this claim.1 (Doc. No.

 2   12 at 2–3.) Second, petitioner challenges the California Department of Corrections and

 3   Rehabilitation’s calculation of his custody credits (Doc. No. 1 at 1–2), and further indicates that

 4   he filed a petition for writ of habeas corpus in the state superior court (Doc. No. 9 at 1). Because

 5   petitioner has not yet presented his claim in this regard to the California Supreme Court, however,

 6   the magistrate judge found that his miscalculation of credits claim is not yet exhausted and should

 7   be dismissed at this time. (Doc. No. 12 at 3–4.)

 8          The findings and recommendations were served petitioner and contained notice that any

 9   objections thereto were to be filed within thirty (30) days of the date of service of the findings and

10   recommendations. To date, no objections have been filed, and the time for doing so has passed.

11          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

12   de novo review of the case. Having carefully reviewed the entire file, the court holds the findings

13   and recommendations to be supported by the record and proper analysis.

14          Having found that petitioner is not entitled to habeas relief, the court now turns to whether

15   a certificate of appealability should issue. A petitioner seeking a writ of habeas corpus has no

16   absolute entitlement to appeal a district court’s denial of his petition, and an appeal is only

17   allowed in certain circumstances. Miller-El v. Cockrell, 537 U.S. 322, 335–36 (2003); 28 U.S.C.

18   § 2253. The court should issue a certificate of appealability if “reasonable jurists could debate

19   whether (or, for that matter, agree that) the petition should have been resolved in a different

20   manner or that the issues presented were ‘adequate to deserve encouragement to proceed
21   further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle, 463 U.S.

22   880, 893 & n.4 (1983)).

23          In the present case, the court finds that reasonable jurists would not find the court’s

24   determination that the petition should be dismissed debatable or wrong, or that petitioner should

25   be allowed to proceed further. Therefore, the court declines to issue a certificate of appealability.

26   1
        The magistrate judge did not find it appropriate to construe the habeas petition as a § 1983
27   complaint because petitioner does not name any respondent in this matter. (Doc. No. 12 at 3
     (“This conclusion, however, does not preclude Petitioner from pursuing his claims in a properly
28   filed civil action brought pursuant to 42 U.S.C. § 1983.”).)
                                                       2
 1        Accordingly,

 2        1. The findings and recommendations issued on April 30, 2021, (Doc. No. 12), are

 3              adopted in full;

 4        2. The petition for writ of habeas corpus is dismissed without prejudice;

 5        3. The Clerk of the Court is directed to assign a district judge to this case for the purpose

 6              of closing the case and then to close the case; and

 7        4. The court declines to issue a certificate of appealability.

 8   IT IS SO ORDERED.
 9
       Dated:     July 15, 2021
10                                                        UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
